DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 20, 2021 has been entered.  Claims 20, 22-27, 29-34, and 36-39 are pending in the current application.  Examiner acknowledges Applicant’s cancellation of claims 21, 28, and 35, and amendments which incorporate the limitations of such claims into, respectively, independent claims 20, 27, and 34.

Allowable Subject Matter
Claims 20, 22-27, 29-34, and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-26, 28-33, and 35-39 were previously objected to as being allowable subject matter dependent upon a rejected base claim in the Final Office Action mailed September 1, 2021.  In the Advisory Action mailed December 8, 2021, Examiner indicated that the subject matter of claims 21, 28, and 35 (upon which claims 22-26, 29-33, and 36-39 depend upon) were what constituted allowable subject matter, and recommended an appropriate amendment based thereon.  Applicant has herein cancelled claims 21, 28, and 35, and appropriately rewritten independent claims 20, 27, and 34 to include the allowable subject matter of now-cancelled claims 21, 28, and 35, and also appropriately amended claims 22-26, 29-33, and 36-39 to depend from re-written independent claims 20, 27, and 34.
The following is a list of the closest art of record pertaining to independent claims 20, 27, and 34:
Addison et al. (U.S. 2016/0198963 A1) (hereinafter – Addison) 
Noh et al. (U.S. 2018/0042433 A1) (hereinafter – Noh).
Since the independent claims have been amended to include the limitations of cancelled claims 21, 28, and 35, none of the prior art of record teach the specific calibration limitations:
“obtaining the physiological signal of the blood pressure measurement device, wherein the physiological signal comprises an electrocardiogram signal of the user or a pulse wave signal of the user;
determining, in response to the current confidence coefficient being less than the historical confidence coefficient, second blood pressure measurement information of the blood pressure measurement device according to the historical blood pressure calibration information and the physiological signal, wherein the second blood pressure measurement information comprises a second systolic blood pressure value or a second diastolic blood pressure value;
obtaining a current blood pressure difference value between the first blood pressure measurement information and the second blood pressure measurement information;
adding 1 to a value of a calibration counter in response to the current blood pressure difference value being greater than or equal to a preset blood pressure difference value, and further in response to the current confidence coefficient being greater than or equal to the preset confidence coefficient; and
in response to the value of the calibration counter is greater than or equal to a preset value:

resetting the calibration counter; and
updating the historical calibration parameter list according to the first blood pressure measurement information and the current confidence coefficient.”
	The closest prior art of record, Addison, discloses calibration of blood pressure based on an updated historical calibration parameters list.  Noh also teaches performance of calibration after determination of a first blood pressure measurement and current confidence coefficient associated therewith.  Neither references cover: 
1) obtaining second blood pressure measurement information specifically when a current confidence coefficient for a first physiological signal of the user is less than a historical confidence coefficient, 
2) obtaining a difference value between first and second blood pressure measurement information and comparing such to a preset difference value, and 
3) updating a calibration counter in response to the difference value being greater than a preset value, and in response to the current confidence coefficient being greater than or equal to a preset confidence coefficient (not historical), and 
4) determining the first blood pressure measurement information as the blood pressure calibration information, resetting the calibration counter, and updating the historical calibration parameter list according to the first blood pressure measurement information and the current confidence coefficient.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791